 Case: 4:19-cv-02697-PLC Doc. #: 11 Filed: 07/14/20 Page: 1 of 15 PageID #: 37



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 THERESA MARIE BARBERO,                            )
                                                   )
                 Plaintiff,                        )
                                                   )
          V.                                       )         No. 4:19-cv-02697-PLC
                                                   )
 WILHOIT PROPERTIES, INC., et al.,                 )
                                                   )
                 Defendants,                       )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on review of the written response submitted by plaintiff

Theresa Marie Barbero to the Court's February 10, 2020 order to show cause. (Docket No. 8).

Having reviewed the response, and for the reasons discussed below, the Court will dismiss this

action for lack of subject matter jurisdiction and for failure to state a claim. See Fed. R. Civ. P.

12(h)(3); and 28 U.S.C. § 1915(e)(2)(B).

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim for relief,

which is more than a "mere possibility of misconduct." Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

"A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged." Id. at 678.

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw upon judicial experience and common sense. Id. at 679. The

court must "accept as true the facts alleged, but not legal conclusions or threadbare recitals of the
 Case: 4:19-cv-02697-PLC Doc. #: 11 Filed: 07/14/20 Page: 2 of 15 PageID #: 38



elements of a cause of action, supported by mere conclusory statements." Barton v. Taber, 820

F.3d 958, 964 (8th Cir. 2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73

(8th Cir. 2016) (stating that court must accept factual allegations in complaint as true, but is not

required to "accept as true any legal conclusion couched as a factual allegation").

       When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A "liberal construction"

means that if the essence of an allegation is discernible, the district court should construe the

plaintiffs complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Pe tray, 795 F .3d 777, 787 (8th Cir. 2015). However, even prose complaints

are required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8th

Cir. 2004) (stating that federal courts are not required to "assume facts that are not alleged, just

because an additional factual allegation would have formed a stronger complaint"). In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                           Background

       Plaintiff is a self-represented litigant who filed a civil action against defendants Wilhoit

Properties, Inc., Robert Davidson, Sandra Heidelberg, and Ami Poole on October 2, 2019. (Docket

No. 1). She asserted that this Court had jurisdiction based on Fair Housing Act violations pursuant

to 42 U.S.C. § 3601, and civil rights violations pursuant to 42 U.S.C. § 13603. (Docket No. 1 at

3).




                                                 2
 Case: 4:19-cv-02697-PLC Doc. #: 11 Filed: 07/14/20 Page: 3 of 15 PageID #: 39



       In the complaint, plaintiff stated that Ami Poole, the Wilhoit Properties' leasing manager,

"slowly processed" her rental application and checked her credit twice. She "moved into Wilhoit's

property [on] January 2, 2019," but had to "break the lease" fifteen days later. Plaintiff alleged that

she had to break the lease because she could not get internet, because people were "spying" on

her, and because people were smoking, even though it was prohibited. She further alleged that

Ami Poole did nothing about people bullying her.

       After breaking her lease, plaintiff claimed that Wilhoit Properties "stole" her deposit and

refused a refund, and also "retaliated" against her by mailing plaintiff a "threatening letter ... trying

to steal an additional $1,500." Plaintiff insisted that she owed Wilhoit Properties no money.

        As a result of this incident, plaintiff stated that she had to incur credit card debt to pay for

hotels, and that her HUD voucher expired because she could use it. She calculated that her moving

costs have been $2,530, that her HUD voucher was for $12,600, and that she has spent $10,000 on

hotels. (Docket No. 1 at 4). Plaintiff asserted that her actual damages were $25,000, but since her

mental anguish and trauma were three times that amount, she sought $75,000 in damages. (Docket

No. 1 at 6). She also wanted her "rights restored along with housing provided." (Docket No. 1 at

5).

        On February 6, 2020, plaintiff filed a "motion to add new defendant," seeking to add Hunter

Warfield and Stephen Sobota as defendants. (Docket No. 5). In the motion, plaintiff also sought to

change "the status of the lawsuit to diversity." In support of the motion, plaintiff stated that Wilhoit

sent Warfield "a fake and fraudulent collection." Plaintiff also repeated the allegations in the

complaint, namely that Wilhoit discriminated against her and slowly processed her application;

that internet was not provided by Wilhoit; that other tenants smoked and complained about




                                                    3
 Case: 4:19-cv-02697-PLC Doc. #: 11 Filed: 07/14/20 Page: 4 of 15 PageID #: 40



plaintiffs dog; that she felt "bullied;" and that she left and went to a hotel, where she "maxed out"

her credit card.

        The Court reviewed plaintiffs complaint pursuant to 28 U.S.C. § 1915. On February 10,

2020, the Court ordered plaintiff to show cause why her case should not be dismissed for lack of

subject matter jurisdiction. (Docket No. 6). In the order, the Court noted that plaintiffs allegations

did not support the contention that her claim arose pursuant to 42 U.S.C. § 3601 or 42 U.S.C. §

13603, and that federal question jurisdiction appeared to be lacking. Further, the Court explained

that there was no diversity jurisdiction, as there was not diversity between the parties. The Court

directed plaintiff to show cause within thirty days as to why her case should not be dismissed for

lack of subject matter jurisdiction.

        Plaintiff submitted a show cause response on March 5, 2020. (Docket No. 8). On March

11, 2020, she filed a motion to add a government defendant. (Docket No. 9).

              Show Cause Response and Motion to Add Government Defendant

        In her show cause response, plaintiff states that she "prefers" to have "the Federal courts"

hear her claim because the "issues of [her] claims include HUD housing violations" under 42

U.S.C. § 3601. She also states that there are civil rights violations under 42 U.S.C. § 13603. Finally,

plaintiff asserts that this Court has jurisdiction pursuant to 18 U.S.C. § 3231, which grants district

courts "original jurisdiction ... of all offenses against the laws of the United States."

        Shortly after filing her show cause response, plaintiff filed a motion to add a government

defendant. The motion seeks to add the United States Department of Housing and Urban

Development. In support, plaintiff states that she waited two years for a HUD housing voucher,

and that because of Wilhoit's "negligence," she did not get to use the voucher once she received




                                                   4
 Case: 4:19-cv-02697-PLC Doc. #: 11 Filed: 07/14/20 Page: 5 of 15 PageID #: 41



it. Plaintiffs motion also repeats allegations against Wilhoit for not providing internet, and that

other tenants were smoking in a smoke-free area.

                      Prior Cases Filed in Western District of Missouri

       Before filing the instant action, plaintiff filed a nearly-identical lawsuit against Wilhoit in

the United States District Court for the Western District of Missouri. Barbero v. Wilhoit Property

Management, Inc., No. 6: 19-cv-3169-SRB (W.D. Mo. May 10, 2019). In her complaint, plaintiff

stated she had waited two years to get a HUD voucher, after which she applied to Wilhoit. She

claimed Wilhoit delayed the process and checked her credit twice. When plaintiff eventually

moved in, she asserted she did not have internet. She also stated that the "neighbors were smoking

and complaining about [her]," and that she was "bullied." Plaintiff eventually left and the

timeframe to use her HUD voucher expired. She further noted that Wilhoit sent her a "threatening

letter claiming that [she] owed them over $1,000 and would send [her] to collections." These are

essentially the same claims made in the case before this Court.

       Wilhoit filed a motion to dismiss on July 8, 2019. The Western District granted the motion

on August 15, 2019. Plaintiff filed a notice of appeal on August 16, 2019. The United States Court

of Appeals for the Eighth Circuit affirmed the judgment of the Western District on March 2, 2020.

Barbero v. Wilhoit Property Management, Inc., No. 19-2790 (8th Cir. 2020).

       Plaintiff filed a second civil action in the United States District Court for the Western

District of Missouri on September 18, 2019. Barbero v. Wilhoit Property Management, Inc., et al.,

No. 6:19-cv-3332-SRB (W.D. Mo.). This time, she named three defendants: Wilhoit; Sandra

Heidelberg; and Ami Poole. Her allegations, however, were the same as before. Once again,

plaintiff contended that her civil rights were violated, that tenants were allowed to bully her, that




                                                  5
 Case: 4:19-cv-02697-PLC Doc. #: 11 Filed: 07/14/20 Page: 6 of 15 PageID #: 42



her HUD voucher was "sabotaged," that her deposit was taken, and that she was falsely accused

of owing Wilhoit money.

       The Western District denied plaintiffs motion for leave to proceed in forma pauperis on

September 27, 2019. In so doing, the Western District noted that plaintiffs complaint was based

on the same factual allegations as her previously-dismissed action, and also that she had failed to

state a claim. Plaintiff filed a notice of appeal on October 2, 2019, the same day she filed the instant

action in this Court. The United States Court of Appeals for the Eighth Circuit summarily affirmed

the Western District on March 2, 2020. Barbero v. Wilhoit Property Management, Inc., et al., No.

19-3164 (8th Cir. 2020).

                                                 Discussion

        Plaintiff is a self-represented litigant who brings this civil action alleging that defendants

caused her to lose her housing and forced her to incur housing-related expenses. For the reasons

discussed below, the Court will dismiss this case for lack of subject matter jurisdiction, and

because plaintiff has failed to state a claim.

    A. Subject Matter Jurisdiction

        Subject matter jurisdiction refers to a court's power to decide a certain class of cases.

LeMay v. US. Postal Serv., 450 F.3d 797, 799 (8th Cir. 2006). "Federal courts are not courts of

general jurisdiction; they have only the power that is authorized by Article III of the Constitution

and the statutes enacted by Congress pursuant thereto." Bender v. Williamsport Area Sch. Dist.,

475 U.S. 534, 541 (1986). See also Gunn v. Minton, 568 U.S. 251, 256 (2013) ("Federal courts are

courts of limited jurisdiction, possessing only that power authorized by Constitution and statute").

The presence of subject matter jurisdiction is a threshold requirement that must be assured in every

federal case. Kronholm v. Fed. Deposit Ins. Corp., 915 F.2d 1171, 1174 (8th Cir. 1990). See also



                                                     6
 Case: 4:19-cv-02697-PLC Doc. #: 11 Filed: 07/14/20 Page: 7 of 15 PageID #: 43



Sanders v. Clemco Indus., 823 F .2d 214, 216 (8th Cir. 1987) ("The threshold requirement in every

federal case is jurisdiction and we have admonished the district court to be attentive to a

satisfaction of jurisdictional requirements in all cases"). As such, the issue of subject matter

jurisdiction may be raised at any time, by any party or the court. Gray v. City of Valley Park, Mo.,

567 F.3d 976, 982 (8th Cir. 2009).

       Federal courts have subject matter jurisdiction over both federal question cases and

diversity of citizenship cases. See Auto-Owners Ins. Co. v. Tribal Court of Spirit Lake Indian

Reservation, 495 F.3d 1017, 1020 (8th Cir. 2007) (finding that subject matter jurisdiction is lacking

if neither diversity of citizenship nor federal question jurisdiction applies); and Mclaurin v. Prater,

30 F.3d 982, 984-85 (8th Cir. 1994) (noting that Congress has directed that district courts shall

have jurisdiction in both federal question and diversity cases). Here, at various points, plaintiff has

attempted to assert both federal question jurisdiction and diversity jurisdiction. As explained

below, however, she has not demonstrated that either exists in this case.

    B. Federal Question Jurisdiction

        Federal question jurisdiction gives district courts "original jurisdiction over civil actions

arising under the Constitution, laws, or treaties of the United States." Grijjioen v. Cedar Rapids &

Iowa City Ry. Co., 785 F .3d 1182, 1188 (8th Cir. 2015). See also 28 U .S.C. § 1331. Whether a

claim arises under federal law is determined by reference to the "well-pleaded complaint." Great

Lakes Gas Transmission Ltd. P'ship v. Essar Steel Minn. LLC, 843 F.3d 325, 329 (8 1h Cir. 2016).

The well-pleaded complaint rule provides that jurisdiction exists only when a federal question is

presented on the face of a plaintiffs properly pleaded complaint. Markham v. Wertin, 861 F.3d

748, 754 (8th Cir. 2017). See also Thomas v. United Steelworkers Local 1938, 743 F.3d 1134, 1139

(8th Cir. 2014) ("Under the well-pleaded complaint rule, a federal question must exist on the face



                                                   7
 Case: 4:19-cv-02697-PLC Doc. #: 11 Filed: 07/14/20 Page: 8 of 15 PageID #: 44



of the plaintiffs properly pleaded complaint in order to establish federal question subject matter

jurisdiction"). A plaintiffs complaint must establish "either that federal law creates the cause of

action or that the plaintiffs right to relief necessarily depends on the resolution of a substantial

question of federal law." Williams v. Ragnone, 147 F.3d 700, 702 (8th Cir. 1998).

       In this case, plaintiff proposes three bases for federal question jurisdiction: 42 U.S.C. §

3601, based on Fair Housing Act violations; 42 U.S.C. § 13603, based on civil rights violations;

and 18 U .S.C. § 3231. However, none of the facts contained in plaintiffs complaint, her show

cause response, or her motions support these contentions.

       To begin, "[t]he Fair Housing Act prohibits property owners and municipalities from

blocking or impeding the provision of housing on the basis of race, color, religion, sex, familial

status, or national origin." Gallagher v. Magner, 619 F.3d 823, 831 (8th Cir. 2010). See also Khan

v. City of Minneapolis, 922 F.3d 872, 873 (8th Cir. 2019) (stating that the FHA is "a federal law

that generally prohibits making unavailable or denying a dwelling because of a person's race,

color, religion, sex, familial status, or national origin"). A tenant subjected to discrimination in

violation of the FHA can bring a private cause of action for damages. See Neudecker v. Boisclair

Corp., 351 F.3d 361, 363 (8th Cir. 2003). However, the party asserting a housing discrimination

claim under the FHA has the initial burden of proving a prima facie case of discrimination by a

preponderance of the evidence. See Radecki v. Joura, 114 F .3d 115, 116 (8th Cir. 1997). Here,

none of plaintiffs factual statements support an allegation of discrimination on the basis of race,

color, religion, sex, familial status, or national origin. Indeed, though concluding that she has been

discriminated against, plaintiff does not mention race, color, religion, sex, familial status, or

national origin whatsoever. Therefore, 42 U.S.C. § 3601 does not provide plaintiff with a

jurisdictional basis.



                                                  8
 Case: 4:19-cv-02697-PLC Doc. #: 11 Filed: 07/14/20 Page: 9 of 15 PageID #: 45



        Meanwhile, 42 U.S.C. § 13603 governs the establishment of criteria for occupancy in

federally assisted housing. Pursuant to 42 U.S.C. § 13601, "[t]he Secretary of Housing and Urban

Development shall require owners of federally assisted housing ... as a condition of receiving

housing assistance for such housing, to comply with the procedures and requirements established

under this subchapter." Here, plaintiff has not alleged that Wilhoit Properties meets the definition

of "federally assisted housing." See 42 U.S.C. § 13641. She has also failed to provide any facts

demonstrating that Wilhoit Properties failed to comply with any established procedures or

requirements. Therefore, 42 U.S.C. § 13603 does not provide plaintiff with a jurisdictional basis.

        Finally, 18 U .S.C. § 3231 confers criminal jurisdiction on United States courts.

Specifically, § 3231 provides that "[t]he district courts of the United States shall have original

jurisdiction ... of all offenses against the laws of the United States." This section is not relevant to

the issue of whether this Court has federal question jurisdiction in plaintiffs civil action.

        Having reviewed plaintiffs case, the Court has been unable to find any other indication

that her action implicates a federal question. Aside from those discussed above, plaintiff has not

identified any federal statutes, federal treaties, or provisions of the United States Constitution as

being at issue. This case does not arise under 42 U.S.C. § 1983, because a § 1983 claim requires

the defendants to have acted under color of state law, which is not alleged here. See Montano v.

Hedgepeth, 120 F.3d 844, 848 (8th Cir. 1997) (stating that pursuant to § 1983, "the challenged

conduct must have been committed by one who acts under color of law").

        Furthermore, plaintiffs complaint is not directed against a federal official, a federal

agency, or the federal government itself. Subsequent to the Court's show cause order, however,

plaintiff filed a motion to add the United States Department of Housing and Urban Development

as a defendant. As will be discussed below, the motion is being denied. Relevant here is that



                                                   9
Case: 4:19-cv-02697-PLC Doc. #: 11 Filed: 07/14/20 Page: 10 of 15 PageID #: 46



plaintiff has made absolutely no allegations against the department. That is, she does not charge

the department with any wrongdoing or with harming her. Instead, she only repeats the allegations

against Wilhoit that she has made elsewhere.

       With regard to the HUD voucher, plaintiff has failed to establish that the voucher alone

creates a cause of action. Moreover, plaintiffs right to relief does not depend on a question of

federal law regarding the voucher. Rather, everything that plaintiff has presented indicates that this

is a state landlord-tenant dispute, not a federal matter. See Williams, 147 F.3d at 702 (explaining

that to establish federal question jurisdiction, a plaintiffs complaint must show "either that federal

law creates the cause of action or that the plaintiffs right to relief necessarily depends on the

resolution of a substantial question of federal law").

       For the above-stated reasons, plaintiff has not demonstrated the existence of federal

question jurisdiction in this case.

    C. Diversity Jurisdiction

        "Under 28 U.S.C. § 1332(a), district courts have original diversity jurisdiction over civil

actions when the matter in controversy exceeds $75,000, without considering interest and costs,

and when the citizenship of each plaintiff is different from the citizenship of each defendant." Ryan

ex rel. Ryan v. Schneider Nat. Carriers, Inc., 263 F .3d 816, 819 (8th Cir. 2001 ). With regard to the

amount in controversy, a complaint making a good faith allegation of the jurisdictional amount is

sufficient to confer jurisdiction. Scottsdale Ins. Co. v. Universal Crop Prot. All., LLC, 620 F.3d

926, 931 (8th Cir. 2010). However, a "complaint will be dismissed if it appears to a legal certainty

that the claim is really for less than the jurisdictional amount." Id. See also Kopp v. Kopp, 280 F.3d

883, 884 (8th Cir. 2002). "The legal certainty standard is met where the legal impossibility of




                                                  10
Case: 4:19-cv-02697-PLC Doc. #: 11 Filed: 07/14/20 Page: 11 of 15 PageID #: 47



recovery is so certain as virtually to negative the plaintiffs good faith in asserting the claim."

Peterson v. The Travelers lndem. Co., 867 F.3d 992, 995 (8th Cir. 2017).

        With regard to diversity of the parties, "[c]omplete diversity of citizenship exists where no

defendant holds citizenship in the same state where any plaintiff holds citizenship." OnePoint

Solutions, LLC v. Borchert, 486 F.3d 342, 346 (8th Cir. 2007). For purposes of diversity, state

citizenship requires an individual's physical presence in the state coupled with an indefinite

intention to remain there. Blakemore v. Missouri Pac. R.R. Co., 789 F.2d 616, 618 (8 1h Cir. 1986).

        In this case, plaintiff has alleged damages of $75,000, which is the jurisdictional amount.

However, based on the information contained in the complaint, there is not diversity between the

parties. That is, both plaintiff and defendants are citizens of Missouri. In an attempt to get around

this, plaintiff has filed a motion to add two new defendants, who are purportedly citizens of Florida.

(Docket No. 5). She indicates that she is doing so to meet the requirements of diversity jurisdiction.

Nevertheless, even ifthe Court were to grant the motion and add the defendants, plaintiff has still

not established complete diversity among the parties, because complete diversity requires that no

defendant be a citizen of the same state where plaintiff holds citizenship. Adding two out-of-state

defendants does not change the fact that plaintiff and the previously-named defendants are still

citizens of the same state. Therefore, plaintiff has not demonstrated the existence of diversity

jurisdiction in this case.

    D. Failure to State a Claim

        Even if plaintiff were assumed to have established subject matter jurisdiction, her

complaint still fails to state a claim upon which relief can be granted. With regard to defendants

Davidson and Heidelberg, plaintiff presents no factual allegations against them in the complaint.

They are only mentioned in the caption and in the section of the form complaint to identify the



                                                  11
Case: 4:19-cv-02697-PLC Doc. #: 11 Filed: 07/14/20 Page: 12 of 15 PageID #: 48



defendants. Simply placing a defendant's name in the caption is not enough to assert their

responsibility. See Allen v. Purkett, 5 F.3d 1151, 1153 (8th Cir. 1993) (agreeing with district court

dismissal of two defendants who were named as defendants in the complaint, but who had no

factual allegations made against them).

       With regard to defendant Poole, plaintiff states only that Poole "slowly processed" her

rental application, checked her credit twice, and "refused to help [her]" when she said that other

tenants were bullying her. These allegations are vague and conclusory, and fail to raise a right to

relief beyond the speculative level. See Torti v. Hoag, 868 F.3d 666, 671 (8th Cir. 2017) ("Courts

are not bound to accept as true a legal conclusion couched as a factual allegation, and factual

allegations must be enough to raise a right to relief above the speculative level"). Moreover, there

are no allegations against Poole asserting that Poole acted in a discriminatory manner or did

anything to violate plaintiffs civil rights.

        Finally, with regard to Wilhoit itself, the allegations plaintiff has presented are almost

entirely conclusory. While the Court must accept plaintiffs facts as true, it is free to ignore her

conclusions. See Wiles v. Capitol Indem. Corp., 280 F .3d 868, 870 (8th Cir. 2002) ("While the

court must accept allegations of fact as true ... the court is free to ignore legal conclusions,

unsupported conclusions, unwarranted inferences and sweeping legal conclusions cast in the form

of factual allegations"). For instance, plaintiff alleges that Wilhoit "stole [her] deposit," without

providing any support for this proposition, and despite acknowledging that she was the one to

break the lease with Wilhoit. Similarly, plaintiff asserts that Wilhoit "retaliated" against her by

mailing her a letter that threatened to send her to collections. Plaintiff asserts no facts establishing

that Wilhoit took an adverse action against her because she engaged in some protected activity.

Rather, the allegations, such as they are, establish that after plaintiff broke her lease with Wilhoit,



                                                  12
Case: 4:19-cv-02697-PLC Doc. #: 11 Filed: 07/14/20 Page: 13 of 15 PageID #: 49



Wilhoit sought collection of sums they believed were owed to them. Whether or not Wilhoit is

entitled to such sums, plaintiff has not asserted anything to show that Wilhoit acted wrongfully.

Plaintiff also implies that Wilhoit's actions somehow kept her from using her HUD voucher,

attributing this to their "negligence." At no point, though, does plaintiff actually allege why she

was unable to use the HUD voucher before its expiration, or why that failure was attributable to

Wilhoit.

       Certainly, nothing in the complaint or the subsequent motions states a claim under the Fair

Housing Act or 42 U.S.C. § 13603. In particular, with regard to the Fair Housing Act, none of

plaintiffs factual statements support an allegation of discrimination on the basis of race, color,

religion, sex, familial status, or national origin. Likewise, with regard to§ 13603, plaintiff has not

alleged that Wilhoit Properties meets the definition of "federally assisted housing," or that Wilhoit

Properties failed to comply with any established procedures or requirements.

       For these reasons, even if the Court had subject matter jurisdiction, plaintiffs complaint

must be dismissed for failure to state a claim. See 28 U.S.C. § l 915(e)(2)(B).

    E. Preservice Dismissal

       As noted above, the issue of subject matter jurisdiction may be raised at any time, by any

party or the court. Gray, 567 F .3d at 982. The burden of proving subject matter jurisdiction belongs

to the plaintiff. VS Ltd. P'ship v. Dep't of Haus. & Urban Dev., 235 F.3d 1109, 1112 (8 1h Cir.

2000). In this case, plaintiff has not carried her burden of establishing the Court's subject matter

jurisdiction over this action. The federal statutes she proposes as a basis for federal question

jurisdiction are not implicated by her factual allegations. Plaintiff has also failed to demonstrate

complete diversity between the parties, meaning that she has not established diversity jurisdiction




                                                  13
Case: 4:19-cv-02697-PLC Doc. #: 11 Filed: 07/14/20 Page: 14 of 15 PageID #: 50



either. Therefore, the Court must dismiss this action for lack of subject matter jurisdiction. See

Fed. R. Civ. P. 12(h)(3).

       Moreover, pursuant to 28 U.S.C. § 1915, the Court is required to dismiss a case at any time

it determines that a complaint is frivolous, malicious, or fails to state a claim. Here, plaintiffs

complaint fails to state a claim against any of the defendants. For this reason as well, the Court

must dismiss this action.

   F. Motion to Add New Defendant

       Plaintiff has filed a motion seeking to add Hunter Warfield and Stephen Sobota as

defendants, and "[c]hanging the status of the lawsuit to 'diversity."' (Docket No. 5). As discussed

above, adding Warfield and Sobota as defendants would not establish diversity jurisdiction, as

there still would not be complete diversity between plaintiff and all defendants. Moreover, in

seeking to add Warfield and Sobota, plaintiff provides no factual allegations against them that are

sufficient to state a claim. Rather than present facts showing what Warfield and Sobota did to harm

her, plaintiff merely repeats her accusations regarding Wilhoit "slowly" processing her application,

not providing internet, not keeping people from smoking, and hiring a collection agency to harass

her and damage her credit. There is nothing in the motion to support the request that Warfield or

Sobota should be added as defendants. Therefore, the motion will be denied.

   G. Motion to Add a Government Defendant

       Plaintiff has also filed a motion to add a government defendant, seeking to include the

United States Department of Housing and Urban Development in this lawsuit. (Docket No. 9). In

support of the motion, plaintiff realleges that Wilhoit did not provide her internet, did not stop

other tenants from smoking, "mailed a fraudulent letter to the tune of about $1,500 of fake

charges," and reported her to the credit bureau. Absent from the motion is any indication that the



                                                 14
Case: 4:19-cv-02697-PLC Doc. #: 11 Filed: 07/14/20 Page: 15 of 15 PageID #: 51



Department of Housing and Urban Development is responsible for these incidents. That is,

plaintiffs motion focuses solely on Wilhoit's actions, and does not explain what the department

did or did not do that was wrongful or violated her rights. In filing this motion, it is apparent that

plaintiff is attempting to establish federal question jurisdiction by naming a federal department as

a defendant. However, she has presented no support for her request, and provided no factual

allegations against the Department of Housing and Urban Development. Therefore, the motion

will be denied.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to add defendant (Docket No. 5) is

DENIED.

       IT IS FURTHER ORDERED that plaintiffs motion to add a government defendant

(Docket No. 9) is DENIED.

        IT IS FURTHER ORDERED that this action is DISMISSED without prejudice for lack

of subject matter jurisdiction and for failure to state a claim. See Fed. R. Civ. P. 12(h)(3); and 28

U.S.C. § 1915(e)(2)(B). A separate order of dismissal will be entered herewith.

        IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

        Dated   this~ay o~c                        '2020.


                                                 &z-r~L~
                                                   RONNIE L. WHITE
                                                   UNITED STATES DISTRICT JUDGE




                                                  15
